Citation Nr: 0218433	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
joint disease of the right knee with painful motion.

2.  Entitlement to service connection for degenerative 
joint disease of the left knee with painful motion.

3.  Entitlement to service connection for degenerative 
joint disease of the right shoulder.

4.  Entitlement to service connection for gastroesophageal 
reflux, claimed as gastritis, hiatal hernia, and a stomach 
disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

(The issue of entitlement to service connection for a left 
ankle sprain will be the subject of a later decision)


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION


The veteran served on active duty from April 1965 to July 
1967 and from July 1967 to June 1969.  She had subsequent 
reserve service from 1975 to 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied service connection 
for multiple disabilities.  In a December 2001 rating 
decision, the RO granted service connection for two of the 
disabilities sought on appeal, chronic lumbosacral strain 
and degenerative joint disease of the right ankle, and a 
10 percent evaluation was assigned for each disability.  
The benefit sought on appeal, i.e., service connection, 
was granted thereby ending the appeal on these two issues.  
See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

In March 2002, just prior to certification of the claim to 
the Board, the veteran's accredited representative, 
Veterans of Foreign Wars of the United States (VFW), 
stated that the veteran had instructed VFW to take no 
action on her appeals and to drop the appeal process 
because she was happy with her current rating decisions.  
The Board construed this as an attempted withdrawal.  
However, because the notice of disagreement and 
substantive appeal in this case were personally signed by 
the veteran, withdrawal may not be accomplished solely by 
the representative without the express written consent of 
the veteran, which was not done in this case.  See 
38 C.F.R. § 20.204(c) (2002).  On June 28, 2002, the Board 
wrote the veteran to clarify this matter and advised her 
that if a response were not received within 30 days the 
Board would proceed with the review of the appeal.  The 
veteran has not responded.  The Board notes that the power 
of attorney appointing VFW was canceled prior to 
certification of the appeal to the Board and the veteran 
is now unrepresented.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for a left 
ankle sprain, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  When the requested development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903. (2002)  After giving notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  Degenerative joint disease of the knees and right 
shoulder, first manifested more than a year after active 
service, a chronic gastrointestinal disorder including 
gastritis, gastroesophageal reflux and hiatal hernia, and 
a chronic psychiatric disorder were not shown during the 
veteran's periods of active service and are not shown to 
have had their onset during a period of active duty for 
training or to be due to injury sustained during inactive 
duty training.  

3.  The disabilities at issue are not shown by competent 
and probative evidence to otherwise be related to active 
or reserve service.   


CONCLUSION OF LAW

Degenerative joint disease of the knees and right 
shoulder, gastroesophageal reflux claimed as gastritis, 
hiatal hernia, and a stomach disorder, and an acquired 

psychiatric disorder was not incurred in or aggravated by 
service and degenerative joint disease may not be presumed 
to have been incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
The new law includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist 
claimants under certain circumstances.  Adjudication 
regulations have been amended to implement the provisions 
of VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the veteran was notified in a 
January 2002 supplemental statement of the case of the 
general provisions of the VCAA.  

In light of the VCAA the RO readjudicated on the merits 
several claims that had previously been denied as not well 
grounded.  In regard to the duty to notify, the RO advised 
the veteran in a letter of October 2001 of the information 
and evidence that she should submit to support her claims 
and of what she had to do if she wanted the RO to assist 
her in obtaining evidence (e.g., execute and submit forms 
authorizing the release of information).  In a December 
2001 letter the RO advised the veteran of evidence that 
was needed in respect to her claim of service connection 
for degenerative joint disease of the right knee and that 
if she did not have such evidence she should execute a 
release form and the RO would try to obtain the evidence.  
The veteran did not respond to either letter.  The veteran 
has been provided copies of rating decisions and the 
statement/supplemental statements of the case, which in 
combination reflect the evidence of record, the legal 
criteria and the type of evidence that is missing.  Thus 
it is concluded that the notification requirements have 
been essentially satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  The RO has 
made multiple attempts to obtain the complete service 
medical records, including asking the veteran for any 
copies she had.  The records obtained by the RO include 
active duty and reserve records and appear to be complete 
with the possible exception of a final active duty 
separation examination report.  As apparently no 
additional records are available, further attempts in this 
regard would be futile.  Also, the veteran has been 
provided VA medical examinations and VA and private 
medical records have been obtained and associated with the 
claims file.  

It is noted that the reserve medical records reflect an 
injury to the veteran's right knee in September 1991, and 
in a December 2001 letter the RO asked the veteran to 
submit documentation of her to active status for the 
period during which the injury occurred or to provide 
additional information so the RO could try to obtain it.  
However, she did not respond.  VA's duty to assist "is not 
always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran has not identified 
any available unobtained evidence that might aid her 
claims or that might be pertinent to the bases of the 
denial of the claims.  The Board further notes that the 
veteran has been afforded ample opportunity to present 
evidence and argument in support of her claims in written 
statements to VA.  Thus, there is sufficient evidence of 
record to decide the claims, and VA has satisfied its 
duties to notify and to assist the veteran.

Factual Background

On an enlistment examination in March 1965, the veteran's 
upper and lower extremities, abdomen and viscera, and her 
psychiatric status were all noted to be normal, and she 
stated that she was in good health.  In July 1965 she 
complained of low mid back pain and the impression was 
mild lumbosacral strain.  In August 1965 she was referred 
to mental hygiene in light of complaints of back pain, 
with no abnormalities found on physical examination.  The 
referral notes that she had tensions with her mother and a 
friend. The mental hygiene consultation report notes that 
she denied any present difficulty and felt that a 
consultation with a JAG officer who said her mother could 
not force her discharge from service had solved all her 
problems.  It was also noted that she had briefly suffered 
back pain in late July "after saying good bye to a 
friend."  The veteran presently was in no distress, denied 
any difficulty and did not wish further consultation.  
There was no diagnosis given.  

On a March 1966 separation examination, clinical 
evaluation of the veteran's upper and lower extremities, 
her abdomen and viscera, and her psychiatric status was 
normal.  She stated that her health was good except for 
occasional pains in her back.  In a medical history 
questionnaire she denied having or having had nervous 
trouble of any sort and all additional listed symptoms 
other than whooping cough, chronic or frequent cold, and 
boils.  The examiner noted that the veteran's report of 
having been seen at sick call was that she had been 
treated for anxiety.  

On a periodic physical examination in September 1967, the 
veteran's upper and lower extremities, psychiatric status, 
and abdomen and viscera were all assessed as normal.  In 
October 1968, when she complained of multiple symptoms 
including diarrhea, the impression was a viremia.  An 
entry of April 1969 notes that she was feeling better than 
yesterday but was still nervous and ill at ease.  (There 
is no entry for "yesterday.")  It was suggested that she 
ask her sergeant to have the next day off.  In May the 
veteran reported that she thought she was pregnant and was 
having nausea and symptoms of morning sickness.  
Medication was prescribed.  In June 1969 she complained of 
nausea, vomiting and abdominal cramps.  The diagnosis was 
rule out morning sickness.  Medication was prescribed.  On 
the following day it was noted that a pregnancy test was 
positive.   A June 1969 form signed by the veteran 
indicates that there had been no change in her medical 
condition since a separation examination performed more 
than three working days prior to her departure from place 
of separation.  There is no separation examination report 
in the service medical records.

On an Army National Guard enlistment examination in April 
1975, the veteran's upper and lower extremities, abdomen 
and viscera, and psychiatric status were all noted to be 
normal, and she was noted to be in good health by the 
examiner.  In a report of medical history she denied any 
history of swollen or painful joints; frequent 
indigestion; stomach, liver, or intestinal trouble; broken 
bones; arthritis, rheumatism, or bursitis; bone or joint 
deformity; painful or "trick" shoulder; "trick" or locked 
knee; depression or excessive worry; frequent trouble 
sleeping; and nervous trouble of any sort.  She reported 
that her health was in "excellent condition."  Reserve 
medical records show that in August 1978 the veteran was 
seen for a complaint of epigastric pain of four hours 
duration and was noted to have a history of "nerves."  She 
appeared anxious and the impression was acute anxiety.  In 
July 1986 she complained of non-radiating epigastric pain, 
and was noted to have epigastric and left lower quadrant 
tenderness.  The assessment was stress with gastritis.  
The next day she reported for follow-up and was noted to 
have a two day history of intermittent epigastric pain 
with marked increase in situation stress.  She was tearful 
secondary to situational depression.  The impressions were 
situational depression and stress gastritis.

At the time of a quadrennial reserve examination in 
September 1987, all relevant findings were normal and the 
veteran denied gastrointestinal, musculoskeletal and 
psychiatric symptoms listed on a medical history 
questionnaire except for depression or excessive worry, 
which was noted to be in regard to being overweight.  

The veteran underwent a whole body scan at a private 
facility in July 1991, the results of which showed 
increased uptake at the knees, especially at the left 
medial knee, thought to be most consistent with 
degenerative joint disease.

Filed with the veteran's service medical records is a copy 
of a September 1991 statement from C. Barres, M.D., noting 
that the veteran had severe right knee tendonitis from a 
fall and could not engage in certain activities.  The 
incident of the fall is not described.

Service medical records reflect that in July 1992 the 
veteran was referred for an orthopedic consultation in 
respect to chronic degenerative joint changes.  The 
consultation report is dated in January 1993 and notes 
that the veteran complained of total body pain for the 
past two to three years, worse in the low back, between 
the shoulders, and in the knees and ankles.  Reference was 
made to the July 1991 bone scan that showed increased 
uptake in the knees, especially the left.  Following X-
rays, the current diagnoses included degenerative joint 
disease of the medial compartment of the knees.  The 
veteran was given a permanent profile for the upper and 
lower extremities. 

On a July 1992 quadrennial Army Reserve examination, the 
veteran's upper and lower extremities, abdomen and 
viscera, and psychiatric status were assessed as normal.  
The veteran reported, in part, having or having had 
swollen or painful joints, frequent indigestion, 
arthritis, rheumatism or bursitis, trick or locked knee, 
and depression or excessive worry.  The examiner noted 
that the veteran's history of knee problems was consistent 
with degenerative changes, that she had indigestion at 
night and took Tums regularly, and that she was worried 
about her "job etc."  

Also filed with the service medical records is a private 
February 1993 rheumatology consultation report showing 
that the veteran was referred by Dr. Barres.  The veteran 
presented for evaluation of generalized discomforts, 
present for the past four years.  An evaluation under her 
private health plan was noted to have shown degenerative 
changes in the lumbar spine and knees on x-ray and bone 
scan.  It was noted that she had had injuries "in the 
lumbar spine" while working with the military reserves.  
Following an examination, the impression was that the 
veteran had osteoarthritis which was obvious by 
examination and X-ray and some element of fibromyalgias.

In early 1993 the veteran was referred for a service 
department orthopedic evaluation and, if indicated, a 
medical evaluation board.  When she was seen in February 
1993 for the evaluation she was noted, in part, to have 
knee pain and to have been injured in falls.  Following an 
examination, the impression was degenerative joint disease 
of the knees and spine and tendonitis of the right wrist.  
In an October 1993 statement from Dr. Alken, a physician 
with the veteran's private health plan, it was noted that 
the veteran had been under care for acute shoulder pain 
and could return to activities on October 16 to October 
18, 1993.  This statement is filed with the service 
medical records.  A November 1993 report of X-ray 
examination of the right shoulder shows mild degenerative 
changes.

Private treatment records dated from October 1995 to 
January 1996 show that the veteran was treated for 
complaints of depression.  She was to see a psychiatrist 
but apparently did not do so.  In a November 1995 
statement a physician expressed the opinion that the 
veteran was currently unable to work at her place of 
employment (a security firm).  

In a February 1996 VA mental disorders examination, the 
veteran indicated that she had been depressed since 1977 
and that her most recent episode of depression was while 
working as a truck driver.  It was noted that she had had 
previous episodes of depression in 1977 while on active 
duty.  Reportedly she had had problems with her stomach, 
sleep, appetite, and concentration, anxiety attacks, 
suicidal thoughts, headaches, and loss of pleasure and 
interest in usual activities.  The diagnosis was 
depressive disorder, not otherwise specified.

At a February 1996 VA spine examination, the veteran 
related a history of upset stomach for the past 27 years 
and that three or four years ago she had undergone an 
upper GI series which showed a hiatal hernia with reflux.  
It was noted that she had worked as a truck driver until 
September 1995 when she left her job due to her nervous 
condition.  She also related a history of injury to her 
right ankle in July 1967 and a history of having developed 
back pain 37 years ago, which had persisted.  She reported 
having had knee pain for the past ten years along with 
other knee symptoms.  Following an examination, the 
impressions included degenerative joint disease of the 
knees, and history of hiatal hernia and gastroesophageal 
reflux disease.  X-ray examination of the right and left 
knees showed no evidence of bone or joint disease in 
either knee.

A May 1996 VA outpatient treatment record shows a 
diagnosis of "major depression by history."  

VA outpatient treatment records from January 1998 to June 
1999 have been reviewed and show diagnoses of degenerative 
joint disease of the right knee and chondromalacia patella 
of the right knee.  

The veteran was provided a VA mental disorders examination 
in March 1999.  The examiner reviewed the claims file.  
The veteran reported that she "thought" she had had some 
incident of nervousness while in the service, noting that 
she experienced some physical symptoms of anxiety in 1992.  
She stated that the major depressive symptoms began in 
1995.  She indicated that she had taken Valium while in 
the service and had taken antidepressants since 1995.  
Following a mental status examination the diagnoses 
included major depressive disorder, recurrent, controlled 
by medication, and anxiety disorder, not otherwise 
specified.

In March 1999, the veteran was provided a VA general 
medical examination.  She indicated that in 1969 she 
developed abdominal discomfort for which she took four or 
five Tums a day.  In 1992, or 1993, she visited a 
physician who diagnosed gastritis, hiatal hernia, and 
gastroesophageal reflux.  She complained that in 1979, 
without antecedent injury, she developed right knee pain, 
which had progressed.  She indicated that left knee 
trouble began in 1993, without antecedent injury, and that 
she injured her right shoulder in 1985 while riding in a 
truck that was bouncing.  Following an examination the 
impressions included gastritis, hiatal hernia, and 
gastroesophageal reflux by history; degenerative joint 
disease of the knees; and impingement syndrome of the 
right shoulder.  

At a March 1999 VA joints examination, the examiner 
reviewed the claims file and medical file and examined the 
veteran.  The impressions included mild degenerative joint 
disease of both knees, residuals soft tissue strain of the 
left ankle but with X-ray examination essentially normal, 
and very mild early degenerative joint disease of the 
right shoulder.

Diagnostic studies performed at a VA facility in April 
1999 showed a three centimeter hiatal hernia and a normal 
esophagus and duodenum.

In June 1999, the veteran underwent a VA gastrointestinal 
examination.  She related a 30-year history of sour acid 
burning reflux of gastric secretions.  The examiner 
referred to an upper GI series in April 1999, which showed 
a hiatal hernia, but was otherwise within normal limits.  
Biopsy and serology testing for the presence of H. pylori 
were negative.  The assessment was chronic 
gastroesophageal reflux associated with sliding hiatal 
hernia.  The examiner noted that these symptoms were 
typical and present in a progressive manner over the past 
30 years.  

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 
1110, 1131.  Service connection connotes many factors but 
basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a). 

Service connection can be established under 38 C.F.R. 
§ 3.303(b) (2002) by (a) evidence that a condition was 
"noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2001); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) 
the existence of a chronic disease in service or during an 
applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Id.

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such 
as arthritis, become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  The 
requirement of 90 days' service means active, continuous 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury 
incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  Active military, naval, or air service includes 
any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled from a disease 
or injury incurred in the line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
reservists for training purposes.  38 C.F.R. § 3.6(c)(1).

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

The veteran's active duty and reserve service medical 
records do not show an injury to her knees or shoulder at 
any time.  When she underwent a general physical 
examination in March 1966 her extremities were found to be 
normal and she denied various symptoms related to the 
extremities/musculoskeletal system.  Similar negative 
findings were also made on examination in September 1967.  
She was separated in June 1969, soon after it was learned 
that she was pregnant and although there is no separation 
report of record there also is no suggestion that she had 
developed any problems with her knees or shoulder by that 
time.  She did express a few gastrointestinal complaints 
shortly before her discharge from active service but they 
were attributed to morning sickness associated with her 
documented pregnancy.  Thus, during her active service, 
from July 1965 to June 1969, she was not shown to have any 
knee or shoulder disorders and there was no evidence of 
hiatal hernia, reflux, or other stomach/gastrointestinal 
disorder other than the apparent morning sickness.  

When the veteran was examined for reserve enlistment in 
April 1975 all relevant findings were normal and she 
denied a history of various gastrointestinal, extremity 
and musculoskeletal symptoms, and described her health as 
excellent.  Although reserve medical records show a 
complaint of epigastric pain in August 1978, the 
impression was acute anxiety and not a gastrointestinal 
disorder.  It was not until July 1986 that there is 
subsequent evidence of gastrointestinal symptoms, at which 
time the assessment was stress with gastritis.  However, 
by the time of a quadrennial reserve examination in 
September 1987, all relevant findings were normal and the 
veteran denied gastrointestinal and musculoskeletal 
symptoms listed on a medical history questionnaire.  Thus, 
at this point the competent (medical) evidence does not 
show any knee or shoulder disorder whatsoever, and only 
occasional stomach complaints without evidence of any 
stomach pathology, along with the veteran's denial of 
relevant symptoms in September 1987.  

The initial medical evidence of any knee disorder is in 
1991, when a bone scan showed findings consistent with 
degenerative joint disease.  Also, Dr. Barres noted that 
the veteran had tendonitis of the right knee from a fall.  
However, he did not report when the fall occurred or link 
it to active duty or reserve service.  Although it 
apparently occurred while the veteran was affiliated with 
the reserves, that is not enough for service connection.  
It would have to have occurred during a period of active 
duty for training or inactive duty training.  Although the 
veteran was asked to provide additional evidence that 
might help to establish her duty status, if any, at the 
time of the referenced injury, she did not do so.  Also, 
it is noted that in her application for VA disability 
benefits filed in 1995 she did not list any in-service 
treatment or injury in regard to the knees or right 
shoulder and she did not make any specific argument about 
either in her notice of disagreement.  

Although subsequent medical evidence further documents 
degenerative joint disease of the knees and a private 
rheumatology evaluation report of February 1993 notes that 
the veteran had had injuries while working with the 
reserves, the rheumatologist appears to be referring to 
lumbar spine injuries and not injuries of the shoulder or 
knees.  Also, it is not entirely clear whether he meant 
injuries while the veteran was in a reserve duty status 
or, rather, in the course of her civilian employment with 
an Army Reserve program.  

In early 1993, when the veteran was referred for a service 
department orthopedic evaluation, she was noted to have 
knee pain and to have been injured in falls. However, no 
connection was made between any such falls and her 
military service.  It was not until late 1993 that there 
is medial evidence of a right shoulder disability, when a 
private doctor reported treating the veteran for "acute" 
shoulder pain and X-rays showed mild degenerative changes.  

Subsequent medical evidence reflects that on a March 1999 
VA examination the veteran reported having developed right 
knee pain in 1979 and left knee trouble in 1993, both 
without antecedent injury.  She also reported having 
injured her shoulder in 1985 while riding in a truck.  She 
did not provide any information linking the knee or 
shoulder problems to her reserve service, and as already 
explained, the mere fact that she was a member of a 
reserve component when such occurred does not convey 
entitlement to service connection.  There is nothing in 
the additional evidence that shows the veteran sustained 
an injury of either knee or the right shoulder while on 
active duty, active duty for training or inactive duty 
training.  Nor does the evidence show that degenerative 
joint disease of any of those joints, if not of traumatic 
etiology, had its onset during a period of active duty or 
active duty for training or was compensably manifested 
within one year following the veteran's separation from 
active duty.  Thus, the preponderance of the evidence is 
against the claim of service connection for bilateral knee 
and right shoulder disabilities.  

At the time of the March 1999 VA examination the veteran 
reported that gastritis, hiatal hernia, and 
gastroesophageal reflux were diagnosed in 1992 or 1993.  
However on a special gastrointestinal examination in June 
1999 the examiner noted that the veteran had a 30 year 
history of sour acid burning reflux of gastric secretions, 
although such complaints are not reflected in the service 
medical records, including the active duty ones.  To the 
contrary, the active duty records only show some 
complaints at the end of service that were though to be 
morning sickness and did not include reflux, burning or 
the like.  Additionally, the veteran denied stomach 
symptoms on various medical history questionnaires, 
including one as late as 1987.  Thus, the VA examiner's 
conclusion that the veteran's symptoms were typical were 
present in a progressive manner over the past 30 years 
must be based on unsupported history given by the veteran 
and does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
competent and probative evidence first shows the veteran's 
hiatal hernia and any related problems long after active 
duty and does not show that hiatal hernia or another other 
current stomach disorder had its onset during active duty 
or any period of active duty for training.  Accordingly, 
the preponderance of the evidence is against the claim of 
service connection for a gastrointestinal disorder. 



Regarding service connection for a psychiatric disorder, 
the veteran was referred for a mental hygiene consultation 
in August 1965, but she denied any present symptoms and no 
diagnosis of any psychiatric disorder was rendered.  In 
fact, the referral was based on the fact that she 
expressed back complaints and no abnormalities could be 
found.  (It is noted, however, that service connection has 
been granted for a back disability incurred during active 
service.)   At the time of a March 1966 separation 
examination, it was noted that she had been treated 
several times for "anxiety," but she denied a history of 
nervous trouble of any sort and her psychiatric status was 
normal.  In 1975, when examined for the reserves, she 
again denied all listed psychiatric symptomatology and was 
found to be psychiatrically normal.  Thus, there is no 
evidence of any ongoing or persistent nervous problems as 
of 1975. 

Although in August 1978, when seen for stomach pains, the 
veteran was assessed as having an anxiety attack, it was 
described as "acute" and this was many years after active 
service.  The service medical records reflect that in July 
1986 she was noted to have situational depression and that 
at the time of a quadrennial examination in 1987 she 
reported a history of depression or excessive worry in 
respect to being overweight.  However, the examiner found 
her psychiatric status to be normal and there is no 
subsequent mention of any emotional problems until a 
quadrennial examination in 1992, when it was noted that 
was she was worried about such things as her job.  Despite 
this history, her psychiatric status was found to be 
normal on examination.  

At the time of a VA psychiatric examination in 1999, the 
veteran reported some "physical" symptoms of anxiety in 
1992 and major depressive symptoms since 1995.  In 1992 
the veteran was still in the reserves but it is not shown 
that any chronic anxiety had its onset (or was permanently 
worsened) during a period of active duty for training, and 
by 1995 she no longer was in the reserves.  In sum, the 
evidence does not show the onset of a chronic psychiatric 
disorder, as opposed to acute symptoms, during active duty 
or during any period of active duty for training or that 
during any period of active duty for training she 
experienced a permanent worsening of any psychiatric 
disorder if any such disorder was preexisting.  

The veteran herself is not competent, as a lay person, to 
establish that any disability at issue was were incurred 
during active service or active duty for training or 
inactive duty training.  In the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA of 2000), 
competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R § 3.159(a)(1)(2002).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2) (2002).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran can testify as to accidents, 
events and observable symptoms, the diagnoses and etiology 
of the disabilities at issue are beyond the range and 
scope of competent lay evidence as contemplated by the 
applicable regulations.  

The preponderance of the evidence is against the claims, 
and because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001)  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2001).


ORDER

Service connection for degenerative joint disease of the 
right knee with painful motion is denied.

Service connection for degenerative joint disease of the 
left knee with painful motion is denied.

Service connection for degenerative joint disease of the 
right shoulder is denied.

Service connection for gastroesophageal reflux, claimed as 
gastritis, hiatal hernia, and a stomach disorder, is 
denied.

Service connection for an acquired psychiatric disorder is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

